number release date id office uilc cca_2012081016013232 -------------- from -------------------- sent friday date pm to --------------------- cc subject incentive payments ------------ you asked whether incentive awards paid to the named plaintiffs class representatives as part of a class action settlement for a suit brought by employees against their employer under the fair labor standards act flsa constitute wages for employment_tax purposes the incentive awards are paid to the named plaintiffs for their service as the class representatives and they are a standard category of payment in class action suits this particular class rep received an award under the settlement agreement part of which was designated as an incentive award and reported on a form_1099 and part of which represented back pay reported on a form_w-2 the agent wanted to know whether the incentive award should be reclassified as wages reportable on a form_w-2 the amounts in the settlement to the class members were allocated ---- to backpay wages and ---- to liquidated_damages interest there is one unreported case dealing directly with the issue trotter v perdue farms inc reviewed the employer’s determination that amounts paid as incentive awards to class representatives were wages subject_to fica 253_fsupp2d_812 d de the court held that the incentive awards were wages subject_to fica reasoning that the underlying claim was wage-based and that the services they rendered as class representatives were an integral component of the ‘entire employer-employee relationship ’ trotter f_supp 2d pincite quoting 327_us_358 it does not appear that the service had any role in this proceeding our view is that the incentive payments represent remuneration arising from the employment relationship and there is no exception from wages that applies to these payments we recognize that there is an opposing argument that this is remuneration for services performed in opposition to the employer rather than for the employer and thus is not remuneration for employment nevertheless we still think it is remuneration for employment given its basis in the employment relationship the broad nature of the definition of wages and that we are expected to interpret the definition broadly should govern this determination the payments are made in return for the named plaintiff allowing his name to be used as the name plaintiff and performing the services in connection with being a name plaintiff these services are to secure rights arising from the employment relationship ie enforcement of the employee's and other employees' flsa rights and thus are arguably remuneration for employment the services are in furtherance of the employment relationship because they are performed to enforce the legally required terms of the employment relationship the fact that the employer may have opposed the enforcement of those terms does not lessen the fact that the services are performed to further the legal terms of the employment relationship this can be compared to the employee performing dollar_figure of legal research to determine the amount the employer is required to pay as wages the employee in effect performed similar services in the context of a lawsuit which was seeking to determine the correct remuneration owed employees in the employment relationship it is my view that such remuneration is for employment these payments are made by the employer and there is no separate consideration apart from these services as named plaintiff which are in furtherance of enforcing the terms of the employment relationship and thus are wages the incentive payments here are part of the overall settlement of wage-based claims and should be construed simply as the class agreeing to award a higher proportion of the settlement to the named plaintiffs we look to the origin of the claim to determine the tax treatment of the settlement amounts where as here the origin of the claim is wage-based then the settlement amounts are treated as wages unless there is some specific exception we've recognized exceptions for liquidated_damages and interest etc but i'm not aware of any exception for incentive payments for named plaintiffs who the class has agreed should receive a higher proportion of the settlement amounts based on their services on behalf of the class interest and liquidated_damages were taken out of wages by revenue rulings revrul_80_364 provided that court-awared interest in a back pay suit is excludable from wages revrul_72_268 holds that payments to an employee for liquidated_damages under the flsa are not wages interest is a payment for the time_value_of_money in a situation where the employee receives court awarded back pay and is receiving interest on that back pay the logic is he or she should have received the money in the years for which the back pay is awarded and at that point would have had the use of the money the interest is paying the employee as if he or she had invested the wages he should have received when he should have received the wages one reason the result in the case of court-awarded interest or statutory interest is different from the result in the case of the interest component of deferred_compensation which would be wages when actually or constructively received is because of the involuntary nature of the deferral of the receipt of the back pay by the employee receiving back pay in contrast to the deferral of compensation under employer plans also here there is an objective standard setting this interest and awarding this amount as interest usually statutory as opposed to interest factors that may be used in employer deferred_compensation similarly liquidated_damages have been viewed as a penalty on the employer because they apply when the employer's actions merit the liquidated_damages not to compensate the employee with back pay liquidated_damages are designed to punish the employer not to pay the employee for services and apply only when the employee also receives the back pay he or she should have received under the flsa thus there is some basis for saying liquidated_damages and punitive_damages are not wages in light of the purpose of the payments to punish the employer rather to provide compensation to the employee in contrast the incentive payments awarded in this case are for services provided by the named plaintiff in the law suit to determine the compensative terms of the employment relationship the payments are distinguishable from the interest and the liquidated_damages the payments are remuneration for employment and the services performed by the plaintiff come within the broad definition of employment in nierotko and in our cancellation of employment contract revenue_ruling i hope this is helpful ---------
